DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed 15 June 2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-11, 27, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao (US 2020/0288600 A1)

Re. claim 1: Gao discloses an immersion cooling system(100, 200, 300, 400) , comprising:
an electronic component (server) ; (see para. 0014)
a thermally conductive dielectric liquid (coolant); (see para. 0021-0023)
a tank (130A-G) defining a tank interior configured to receive the electronic component and the thermally conductive dielectric liquid for cooling the electronic component; (see fig. 1, 2; para. 0021-0024)
a wall (side wall of 110) positioned external to the tank to coordinate with the tank to define an overflow gap (124) extending between the tank and the wall, wherein the overflow gap is configured to receive an overflow of the thermally conductive dielectric liquid from the tank interior; and (see fig. 1, 2; para. 0021-0025)
an outlet (opening for outlet line 114) fluidly coupled with the overflow gap and configured to drain the thermally conductive dielectric liquid from the overflow gap. (see fig. 1, 2; para. 0021-0022)

Re. claim 2: Gao discloses comprising an additional tank (110) positioned external to the tank (130), the additional tank comprising the wall. (see fig. 1, 2; para. 0021)

Re. claim 8: Gao discloses comprising a pump (116) configured to bias the thermally conductive dielectric liquid through the tank interior and into the overflow gap. (see fig. 1-4; para. 0021)

Re. claim 9: Gao discloses comprising a controller (control logic) configured to control a speed of the pump based on an operating condition of the immersion cooling system. (see para. 0026)

Re. claim 10: Gao discloses a heat exchanger (118) remote from the tank interior (130) and the overflow gap (124), wherein the heat exchanger is configured to receive and cool the thermally conductive dielectric liquid after the thermally conductive dielectric liquid has passed through the tank interior and the overflow gap. (see fig. 1-4; para. 0021-0022)

Re. claim 11: Gao discloses wherein the outlet (opening for outlet line 114) extends from the wall (110) and the wall comprises:
a first side (right side) such that the overflow gap comprises a first portion positioned between the tank and the first side of the wall;
a second side (front side) such that the overflow gap comprises a second portion positioned between the tank and the second side of the wall;
a third side (left side) such that the overflow gap comprises a third portion positioned between the tank and the third side of the wall; and
a fourth side (back side) such that the overflow gap comprises a fourth portion positioned between the tank and the fourth side of the wall, wherein the first portion of the overflow gap, the second portion of the overflow gap, the third portion of the overflow gap, and the fourth portion of the overflow gap are fluidly coupled such that the overflow gap surrounds the tank. (see fig. 1; para. 0021-0022)

Re. claim 27: Gao discloses wherein the wall (side wall of 110) encircles the tank (130) such that the overflow gap surrounds the tank. (see fig. 1, 2; para. 0021-0025)

Re. claim 28: Gao discloses wherein the outlet is coupled to the wall. (opening for outlet line 114) (see fig. 1, 2; para. 0021-0022)

Claim(s) 13, 14, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishinabe (US 2020/0037467 A1).

Re. claim 13: Ishinabe discloses an immersion cooling system (100) , comprising:
a tank (10) defining a tank interior configured to receive an electronic component (60) and a thermally conductive dielectric liquid (14) for cooling the electronic component; (see fig, 1, 2; para. 0025-0031, 0052-0054)
a perforated plate of the tank (24, 26), wherein perforations of the perforated plate are configured to receive a flow of the thermally conductive dielectric liquid and distribute the thermally conductive dielectric liquid to the tank interior; and (see fig. 3-4; para. 0034-0039)
at least one actuator (actuator) configured to adjust sizes of the perforations of the plate, geometries of the perforations of the plate, locations of the perforations of the plate, or any combination thereof. (see para. 0068)

Re. claim 14: Ishinabe discloses an upper side (top side of 10); and 
a lower side (bottom side of 10) below the upper side relative to a gravity vector, wherein the lower side comprises the perforated plate such that the perforations of the perforated plate are configured to distribute the thermally conductive dielectric liquid in an upwards direction relative to the gravity vector, into the tank interior, and toward the upper side of the tank. (see fig. 2)

Re. claim 19: Ishinabe discloses a controller configured to control the at least one actuator based on an operating condition of the immersion cooling system. (see para. 0068)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao as applied to claim 1 above, and further in view of Ishinabe (US 2020/0037467 A1).

Re. claims 3-5: Gao discloses:
an upper side (top side of 110) opposing the lower side (bottom side of 110), wherein the overflow gap (124) is configured to receive the overflow of the thermally conductive dielectric liquid from the tank interior via an edge of the upper side of the tank; (see fig. 1-3; para. 0021-0024)
wherein the overflow gap is configured to direct the thermally conductive dielectric liquid along a downwards direction (downward toward return line 114) relative to the gravity vector and toward the outlet, the downwards direction opposing the upwards direction. (see fig. 2-4; para. 0021-0023)
Gao fails to disclose:
wherein the tank comprises a perforated plate configured to receive a flow of the thermally conductive dielectric liquid and distribute the thermally conductive dielectric liquid to the tank interior.
a lower side having the perforated plate, such that the perforated plate is configured to distribute the thermally conductive dielectric liquid in an upwards direction to the tank interior relative to a gravity vector as the flow of the thermally conductive dielectric liquid moves into and through the tank interior. 
However, Ishibane discloses:
wherein the tank comprises a perforated plate (24, 26) configured to receive a flow of the thermally conductive dielectric liquid (14) and distribute the thermally conductive dielectric liquid to the tank interior (10); (see fig. 1-3; para. 0028-0030, 0034-0038)
a lower side (bottom side) having the perforated plate, such that the perforated plate is configured to distribute the thermally conductive dielectric liquid in an upwards direction (Z-axis) to the tank interior relative to a gravity vector (negative Z direction) as the flow of the thermally conductive dielectric liquid moves into and through the tank interior; and (see fig. 2; para. 0029-0031)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a perforated plate on the lower side of the tank to distribute the dielectric liquid of Gao as taught by Ishibane. One of ordinary skill would have been motivated to do this in order to adjust the flow rate of the cooling dielectric liquid to the apparatus. (Ishinabe para. 0006, 0026)

Re. claim 6: Gao fails to disclose:
a plate with openings through the plate that are configured to receive a flow of the thermally conductive dielectric liquid and distribute the thermally conductive dielectric liquid to the tank interior; and
at least one actuator configured to adjust sizes of the openings of the plate, geometries of the openings of the plate, locations of the openings of the plate, or any combination thereof.
However, Ishinabe discloses:
a plate (24, 26) with openings through the plate that are configured to receive a flow of the thermally conductive dielectric liquid and distribute the thermally conductive dielectric liquid to the tank interior; and (see fig. 3-4; para. 0034-0039)
at least one actuator (actuator) configured to adjust sizes of the openings of the plate, geometries of the openings of the plate, locations of the openings of the plate, or any combination thereof. (see para. 0068)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plate with openings configured to receive a flow of the dielectric electric and at least one actuator configured to adjust sizes of the openings. One of ordinary skill would have been motivated to do this in order to reduce operating costs of the cooling system. (Ishinabe para. 0068)

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao  as applied to claim 1 above, and further in view of Best (US 2017/0127558 A1).

Re. claim 7: Gao fails to disclose:
a filter disposed in the overflow gap and configured to remove contaminants from the thermally conductive dielectric liquid.
However, Best discloses:
a filter (160) disposed in the overflow gap and configured to remove contaminants from the thermally conductive dielectric liquid. (see fig. 1A-C; para. 0042, 0065)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a filter in the overflow gap of Gao as taught by Best. One of ordinary skill would have been motivated to do this in order to filter any contaminants out of the conductive dielectric liquid. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao as applied to claim 1 above, and further in view of Shelnutt et al. (US 2014/0201811 A1).

Re. claim 12: Gao fails to disclose:
a controller; and
at least one stabilizing component, wherein the controller is configured to control actuation of the at least one stabilizing component to level the tank, an additional tank surrounding the tank, or both relative to a gravity vector.
However, Shelnutt discloses:
a controller; and
at least one stabilizing component (self-leveling component), 
wherein the controller is configured to control actuation of the at least one stabilizing component to level the tank, an additional tank surrounding the tank, or both relative to a gravity vector. (see fig. 12, 13; para. 0171)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a self-leveling component to the tank of Gao as taught by Shelnutt. One of ordinary skill would have been motivated to do this in order to provide a stabilization of cooling fluid across the plurality of components. (Shelnutt para. 0006, 0171)

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishinabe as applied to claim 14 above, and further in view of Gao.

Re. claim 15: Ishinabe fails to disclose: 
a wall coordinating with an outer surface of the tank to define an overflow gap extending between the tank and the wall; and 
an edge of the upper side of the tank, wherein the overflow gap is configured to: 
receive an overflow of the thermally conductive dielectric liquid from the tank interior via the edge; and 
direct the overflow of the thermally conducive dielectric liquid in a downwards direction relative to the gravity vector, the downwards direction opposing the upwards direction.
However, Gao discloses:
a wall (side wall of 110) coordinating with an outer surface of the tank to define an overflow gap (124) extending between the tank and the wall; and (see fig. 1, 2; para. 0021-0025)
an edge of the upper side of the tank, wherein the overflow gap is configured to: 
receive an overflow of the thermally conductive dielectric liquid from the tank interior via the edge; and (see fig. 1-3; para. 0021-0024)
direct the overflow of the thermally conducive dielectric liquid in a downwards direction (downward toward return line 114) relative to the gravity vector, the downwards direction opposing the upwards direction. (see fig. 2-4; para. 0021-0023)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an overflow gap between a wall outside of an outer surface of the tank to direct overflow in a downwards direction of Ishinabe as taught by Gao. One of ordinary skill would have been motivated to do this in order to prevent the hot coolant from circulating between adjacent compartments and to separate hot coolant from cold coolant. (see Gao para. 0013-0014)

Re. claim 16: Ishinabe discloses an outlet (20) coupled to the wall and defining an outlet flow path (112) fluidly coupled with the overflow, such that the outlet flow path defined by the outlet is configured to receive the overflow of the thermally conductive dielectric liquid from the overflow gap; and (see fig. 3-4; para. 0034-0039)
an inlet (18) defining an inlet flow path (110) fluidly coupled with a distribution chamber (below 24) separated from the tank interior via the perforated plate (24, 26), such that the distribution chamber is configured to receive the thermally conductive dielectric liquid from the inlet flow path, and such that the perforations of the perforated plate are configured to distribute the thermally conductive dielectric liquid from the distribution chamber to the tank interior. (see fig. 3-4; para. 0034-0039)

Re. claim 17: Ishinabe discloses:
a distribution chamber (chamber below 24) positioned between the perforated plate and a surface of the additional tank, wherein the perforations of the perforated plate are configured to distribute the thermally conductive dielectric liquid from the distribution chamber to the tank interior of the tank; (see fig. 11, 12; para. 0060-0068)
an inlet (18) configured to direct the thermally conductive dielectric liquid into the distribution chamber; (see fig. 2; para. 0029-0031)
an outlet (20) configured to receive the overflow of the thermally conductive dielectric liquid. (see fig. 2; para. 0029-0031)
Ishinabe fails to disclose:
an overflow gap positioned between a wall of the tank and an additional wall of the additional tank, wherein the overflow gap is configured to receive an overflow of the thermally conductive dielectric liquid from the tank interior; and
However, Gao discloses:
a wall (side wall of 110) positioned external to the tank to coordinate with the tank to define an overflow gap (124) extending between the tank and the wall, wherein the overflow gap is configured to receive an overflow of the thermally conductive dielectric liquid from the tank interior; and (see fig. 1, 2; para. 0021-0025)
an outlet (opening for outlet line 114) fluidly coupled with the overflow gap and configured to drain the thermally conductive dielectric liquid from the overflow gap. (see fig. 1, 2; para. 0021-0022)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an overflow gap between a wall outside of an outer surface of the tank to direct overflow in a downwards direction of Ishinabe as taught by Gao. One of ordinary skill would have been motivated to do this in order to prevent the hot coolant from circulating between adjacent compartments and to separate hot coolant from cold coolant. (see Gao para. 0013-0014)

Claim(s) 29, 30, 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Ishinabe.

Re. claim 29: Gao discloses:
an immersion cooling system (100, 200, 300, 400) , comprising:
an electronic component(server) ; (see para. 0014)
a thermally conductive dielectric liquid (coolant); (see para. 0021-0023)
a tank (130A-G) defining a tank interior configured to receive the electronic component and the thermally conductive dielectric liquid for cooling the electronic component, (see fig. 1, 2; para. 0021-0024)
a wall (side wall of 110) positioned external to the tank to coordinate with the tank to define an overflow gap (124) extending between the tank and the wall, wherein the overflow gap is configured to receive an overflow of the thermally conductive dielectric liquid from the tank interior; and (see fig. 1, 2; para. 0021-0025)
Gao fails to disclose:
wherein the tank comprises a plate with openings through the plate that are configured to receive a flow of the thermally conductive dielectric liquid and distribute the thermally conductive dielectric liquid to the tank interior, and 
wherein the tank comprises at least one actuator configured to adjust sizes of the openings of the plate, geometries of the openings of the plate, locations of the openings of the plate, or any combination thereof, and
However, Ishinabe discloses:
an immersion cooling system (100) , comprising:
a tank (10) defining a tank interior configured to receive an electronic component (60) and a thermally conductive dielectric liquid (14) for cooling the electronic component; (see fig, 1, 2; para. 0025-0031, 0052-0054)
wherein the tank comprises a plate (24, 26) with openings through the plate that are configured to receive a flow of the thermally conductive dielectric liquid and distribute the thermally conductive dielectric liquid to the tank interior, and (see fig. 3-4; para. 0034-0039)
at least one actuator (actuator) configured to adjust sizes of the perforations of the plate, geometries of the perforations of the plate, locations of the perforations of the plate, or any combination thereof. (see para. 0068)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plate and actuator system of Ishinabe to the immersion cooling system of Gao. One of ordinary skill would have been motivated to do this in order to adjust the flow rate of the coolant. (Ishinabe para. 0035-0036, 0038-0039)

Re. claim 30: Gao discloses an additional tank (110) positioned external to the tank, the additional tank comprising the wall. (see fig. 1, 2; para. 0021-0025)

Re. claim 32: Gao discloses a pump (116) configured to bias the thermally conductive dielectric liquid through the tank interior and into the overflow gap. (see fig. 1-4; para. 0021)

Re. claim 33: Gao discloses a controller (flow control logic) configured to control a speed of the pump based on an operating condition of the immersion cooling system. (see para. 0026)

Re. claim 34: Gao discloses a heat exchanger (118) remote from the tank interior and the overflow gap, wherein the heat exchanger is configured to receive and cool the thermally conductive dielectric liquid after the thermally conductive dielectric liquid has passed through the tank interior and the overflow gap. (see fig, 1, 2; para. 0021-0022)

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Ishinabe as applied to claim 29 above, and further in view of Best.

Re. claim 31: Gao and Ishinabe fail to disclose:
a filter disposed in the overflow gap and configured to remove contaminants from the thermally conductive dielectric liquid.
However, Best discloses:
a filter (160) disposed in the overflow gap and configured to remove contaminants from the thermally conductive dielectric liquid. (see fig. 1A-C; para. 0042, 0065)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a filter in the overflow gap of Gao and Ishinabe as taught by Best. One of ordinary skill would have been motivated to do this in order to filter any contaminants out of the conductive dielectric liquid. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 16, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835